United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3717
                       ___________________________

                                Shawn P. Shelton

                      lllllllllllllllllllll Plaintiff - Appellant

                                    Kevin Zody

                             lllllllllllllllllllll Plaintiff

                                           v.

Kimberly Richardson; Jason Ratcliff; Robert Fields; Mimi Leonard; Larry Lipscomb

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                             Submitted: July 3, 2014
                              Filed: July 14, 2014
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.
       Iowa inmate Shawn Shelton appeals the district court’s1 orders, entered in his
42 U.S.C. § 1983 action, dismissing one claim on initial review, denying his motions
to amend his complaint, and finally granting summary judgment to defendants.
Having carefully reviewed the record de novo and considered Shelton’s arguments
for reversal, we conclude that the district court properly dismissed Shelton’s
retaliation claim and properly granted summary judgment for defendants, for the
reasons explained in the court’s thorough orders. We conclude as well that the
district court did not abuse its discretion in denying Shelton’s motions to amend his
complaint, which sought to add claims and defendants not related to the original
complaint, and did not cure the defects that resulted in dismissal. Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa, adopting the report and recommendation of the Honorable Celeste
F. Bremer, United States Magistrate Judge for the Southern District of Iowa.

                                         -2-